Statement of Additional Information Supplement November 21, 2016 The Putnam Fund for Growth and Income Statement of Additional Information dated February 29, 2016 The sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGER section are supplemented to reflect that the fund’s portfolio manager is now Darren Jaroch and the fund’s assistant portfolio manager is Walter Scully. The following replaces similar disclosure under the sub-sections Other accounts managed and Ownership of securities in the PORTFOLIO MANAGER section. Other accounts managed The following table shows the number and approximate assets of other investment accounts (or portions of investment accounts) that the fund’s portfolio manager and assistant portfolio manager managed as of October 31, 2016. The other accounts may include accounts for which the individual was not designated as a portfolio manager or assistant portfolio manager. Unless noted, none of the other accounts pays a fee based on the account's performance. Other accounts (including separate accounts, managed Other accounts that pool account programs and Portfolio Other SEC-registered open- assets from more than one single-sponsor defined Manager or Assistant end and closed-end funds client contribution plan offerings) Portfolio Manager Number Number Number of of of accounts Assets accounts Assets accounts Assets Darren Jaroch 13* $8,708,200,000 1 $29,800,000 5 $330,500,000 Walter Scully 9 $8,172,200,000 0 0 5 $330,900,000 * 3 accounts, with total assets of $167,800,000, pay an advisory fee based on account performance. Ownership of securities The dollar range of shares of the fund owned by the portfolio manager and the assistant portfolio manager as of October 31, 2016, including investments by immediate family members and amounts invested through retirement and deferred compensation plan, was as follows: Portfolio manager Dollar range of shares owned Darren Jaroch $0 Walter Scully $0 11/16
